UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1298


KEVIN D. WEST,

                 Plaintiff - Appellant,

          v.

MEGAN J. BRENNAN, Postmaster General, United States Postal
Service,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:14-cv-02294-RWT)


Submitted:   September 9, 2015             Decided: September 11, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin D. West, Appellant Pro Se.       Neil R. White, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kevin D. West appeals the district court’s order dismissing

his employment discrimination action without prejudice.                     We have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                     West v.

Brennan,   No.    8:14-cv-02294-RWT       (D.   Md.   Mar.    13,    2015).      We

dispense   with     oral   argument   because         the    facts    and     legal

contentions   are   adequately   presented       in    the   materials       before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                      2